DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 12/6/2021 are acknowledged.
	Claims 1 and 5 are amended. 
 	Claims 13 and 14 are newly added.
	Claims 1-14 are pending.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowed in view of the remarks and amended claim set filed on 12/6/2021 further incorporating the new limitation wherein the composition has a viscosity of 3,000 mPa*s or more, which overcomes the previously relied upon reference Tanaka et al. (JP2012140385A Machine Translation) that was drawn to compositions wherein the viscosity s 2000 mPa*s or less.
In an updated prior art search, examiner identified: 
Teckenbrock et al. (US20090047226A1) drawn to cosmetic oil-in-water emulsions (abstract) with viscosity of 1,000 to 5,000 mPas [0073]; and
Nguyen et al. (WO2010103008A1) drawn to cosmetic basic composition comprising hydroxypropylmethylcellulose (HPMC) modified with C15-C20 alkyl ether 
However, these references neither individually nor in combination, disclose nor make obvious each of the ingredients in the composition as claimed and further wherein the composition has a viscosity of 3,000 mPa*s or more and viscosity of 10,000 mPa*s or less. 
	Further, there is insufficient motivation to combine the prior art previously relied upon individually or in combination to teach or make obvious each of the limitations of the claimed invention.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-14 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615  

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615